Exhibit 10.3

SECOND AMENDMENT TO CONSULTING AGREEMENT

THIS SECOND AMENDMENT TO CONSULTING AGREEMENT is made and entered into this 10th
day of February, 2016, by and between TapImmune Inc. (the “Company”) and
Dr. John Bonfiglio (“Consultant”), and amends that certain Consulting Agreement
between the Company and Consultant, dated February 10, 2015, as amended by the
Amendment to the Consulting Agreement dated June 12, 2015 (together the
“Consulting Agreement”).

WHEREAS, the Company and Consultant desire to extend the term of the Consulting
Agreement which currently expires on February 10, 2016 by for an additional one
hundred and eighty (180) days in order to continue to receive the services of
Consultant;

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Paragraph 3 of the Consulting Agreement is hereby amended to delete the
reference to “February 10, 2016” and replace it with “August 10, 2016”.

2. Except as specifically modified by this Amendment, all other terms and
conditions of the Consulting Agreement shall remain in full force and effect and
the same are hereby ratified and confirmed.

3. This Amendment may be executed in one or more counterparts (including by
electronic means), each counterpart is deemed an original, and all counterparts
collectively constitute one and the same document.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

CONSULTANT:       COMPANY:       TapImmune, Inc.

/s/ John Bonfiglio

      By:  

/s/ Glynn Wilson

Dr. John Bonfiglio       Dr. Glynn Wilson, Chief Executive Officer